UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1857


RONGQI JIA; CAIXIA LI,

                    Petitioners,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: May 19, 2021                                           Decided: June 1, 2021


Before MOTZ and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Meer M.M. Rahman, East Brunswick, New Jersey, for Petitioners. Jeffrey Bossert Clark,
Assistant Attorney General, Shelley R. Goad, Assistant Director, Tim Ramnitz, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rongqi Jia and his wife, Caixia Li, natives and citizens of the People’s Republic of

China, petition for review of an order of the Board of Immigration Appeals (Board)

dismissing their appeal from the Immigration Judge’s decision denying their motion to

reopen and rescind their in absentia removal orders. We have reviewed the administrative

record and the Board’s order and find no abuse of discretion. See 8 C.F.R. § 1003.23(b)

(2021). We therefore deny the petition for review for the reasons stated by the Board. See

In re Jia (B.I.A. July 10, 2020). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                     PETITION DENIED




                                            2